Title: To James Madison from Benjamin Day, 20 September 1802
From: Day, Benjamin
To: Madison, James




Sir
Fredericksg 20th Sepm 1802
I beg Leave to inform you, the Barque Freedom Captn. Thomas Taylor, in the interest of Mr James Maury of Liverpool, is now lying at Tappahanock, where she is to load with Tobacco. She is consigned to me, and I take the Liberty of Soliciting your Assistance, with a consignment in her to his Address. Her freight is fifty Shillings ⅌ Hhd and 5 ⅌ Ct. primage—being a British Bottom her cargo is exempt from paiment of the countervailing Duty of 1/6 Sterling ⅌ 100 lb. Any commands you may favour me with shall be carefully Attended to. I am very respectfully Your Most Obedt.
Benjn: Day



Sir,

Permit me to hand you a Copy of my circular Address to the Friends of Mr. Maury, and to hope it will be agreeable to you to countenance his Intention of an annual Ship in this River, by making him a Consignment in the Freedom. Requesting the Favour of your Answer, I am very respectfully sir, Your most obedt.
Benjn: Day



   
   RC (DLC). In a clerk’s hand, except for Day’s signature and postscript. Enclosure not found.



   
   Benjamin Day (1753–1821) was a Fredericksburg merchant and onetime mayor of the city (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 8:428 n. 2).




